Citation Nr: 1447131	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  04-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to additional compensation for dependent children from May 1, 2006. 

2.  Entitlement to an effective date earlier than January 30, 2012 for special monthly compensation (SMC) based upon housebound status.


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Offices (ROs). 

In a June 2013 rating decision, the RO awarded SMC based upon housebound status, effective January 30, 2012.  In a July 2013 administrative decision, the RO found that the Veteran was not entitled to additional compensation for his two children, effective May 1, 2006.  In July 2013, the Veteran's attorney submitted a notice of disagreement (NOD) with respect to both issues.  On appeal in February 2014, the Board remanded these issues so that a statement of the case (SOC) could be issued.  This will be discussed in the Remand below.

In December 2012, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective October 11, 2002, and a 50 percent evaluation, effective February 2, 2012.  In March 2013, the Veteran, through his attorney, filed a timely notice of disagreement (NOD) with respect to both the assigned ratings and the effective dates.  A statement of the case was issued in June 2013, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  In a September 2014 correspondence, the Veteran's attorney raised the claim of an earlier effective date with respect to the 30 percent evaluation.  The Board does not have jurisdiction over this claim, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

In September 2013, the Veteran raised the issue of dependents' education benefits.  The Board referred this issue to the AOJ in February 2014.  No development has been taken with respect to this issue.  The Board does not have jurisdiction over this claim, and it is referred again to the AOJ for appropriate action.  The Board also refers the Veteran's claim of "lack of receipt of a Paid & Due statement for the 2013 award" for appropriate action.  See September 26, 2014 Letter.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In February 2014, the Board remanded the Veteran's claims so that an SOC could be issued.  However, no further action was taken regarding these issues.  There is no indication in either the paper or the electronic claims file that the Veteran was issued an SOC for the dependent compensation and earlier effective date (SMC) claims.  In fact, the Veteran's attorney has repeatedly requested a status update with respect to these matters.  See July 29, 2014 and September 26, 2014 Letters.  Accordingly, these issues must be remanded again for compliance with the Board's February 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 (2014) in response to the July 10, 2013 notice of disagreement, including issuance of an appropriate SOC, so that the Veteran and his attorney may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



